Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 9, 2021

                                    No. 04-20-00131-CV

                                  Clint Harrison ELLER,
                                         Appellant

                                             v.

                     DAD P AS NEXT FRIEND TO T.P. A MINOR,
                                    Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 18-383A
                      Honorable N. Keith Williams, Judge Presiding


    ORDER ON APPELLANT’S MOTION FOR
       REHEARING AND MOTION FOR
        RECONSIDERATION EN BANC
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza Rodriguez, Justice
              Lori I. Valenzuela, Justice


       On this day the justices who participated in the panel’s decision of the case deny
appellant’s motion for rehearing. TEX. R. APP. P. 49.3.

        The en banc court denies appellant’s motion for en banc reconsideration. See TEX. R.
APP. P. 49.7.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court